Title: From John Adams to Benjamin Thompson, 11 November 1796
From: Adams, John
To: Thompson, Benjamin



Sir
Quincy near Boston November. 11th. 1796—

I have received the Letter you did me the Honour to write me from London, the twelfth of July, from the Hand of our mutual Friend, Dr. Walter with a Volume of your Essays, which I have read with great Pleasure. They are the Result of no less fertility of genious than benevolence of Heart.
I have also received the Volume which you desired might be presented to the American Academy of Arts and Sciences, With the Profile of the Author and the Letter in which you request the Academy to accept of Five Thousand Dollars in three Per Cent Stock to be supplied to particular Purposes.
All these I laid before the Academy on Wednesday of this Week; They were received with great sensibility for the favor and their Secretary Mr. Pearson was directed to transmit you their Resolution expressing their Thanks, As no Stock was enclosed in those Letters and Paketts it was Suposed that your waited to hear from the Academy, before you transmitted it and the Secretary will Send you an Account of the Mode of transfering Stock which it was Supposed might not have come to your knowledge.—
I beg you to accept of my Thanks for the elegant Present of a Volume of your Essays to me; and to add my gratitude to that of the Accademy for your generous Proposal of a Donation to that Corperation.
I wish you every Success in your Career of doing good to Mankind and have the Honour to be with great Esteem for your Character your Countryman and most humble Servant—

John Adams—